Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The disclosure is objected to because of the following informalities: At the end of paragraph 0020 in the specification, the chemical formula for “Nafion” should be recited in parentheses after the recitation of Nafion since this chemical formula is now recited in claims 7 and 14.  
Appropriate correction is required.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since the preamble recites a method of stacking a preconcentrated analyte at a certain position in a material preconcentration device, but none of the steps of the method recite an action of stacking a preconcentrated analyte in a preconcentration device. Step (d) of claim 1 is indefinite since it is not clear what the recitation of the critical mobility calculated in step (b) being greater than the absolute value of the electrophoretic mobility of the analyte means. Does this mean that the analyte is stacked at a certain position in the material preconcentration device? The specification describes one embodiment of the invention as being a method to determine whether a preconcentrated analyte is stacked at a certain position in a material preconcentration device, not a method of actually stacking a preconcentrated analyte at a certain position in a material preconcentration device. Therefore, it is suggested to rewrite claim 1 as follows:
--Claim 1.	A method of determining whether a preconcentrated analyte is stacked at a certain position in a material preconcentration device, the method comprising:
(a) establishing a critical mobility model that determines whether a mechanism for
advection or electro-migration is dominant during preconcentration of the analyte in the device  based on a comparison of an absolute value of an electrophoretic mobility of the analyte with a critical mobility of the analyte;
(b) calculating a critical mobility of the analyte by applying a parameter value to the critical mobility model, wherein the parameter value comprises an operating condition of the
material preconcentration device;
(c) inputting an analyte to the material preconcentration device;  
(d) operating the material preconcentration device to preconcentrate the analyte; and
(e ) determining that the preconcentrated analyte is stacked at a certain position in the device when the critical mobility calculated in step (b) is greater than the absolute value of the electrophoretic mobility of the analyte.  –
On line 6 of claim 2, the phrase “the main microchannel” lacks antecedent basis. It is suggested to rewrite lines 6-10 of claim 2 as follows: --of an electrolyte, Q denotes a flow rate of solution entering a main microchannel of the material preconcentration device, I denotes an ion current, A denotes a cross-sectional area of the main microchannel of the material preconcentration device, L denotes a length of the main microchannel, co denotes a bulk concentration of the electrolyte, z denotes an ion valence of the analyte, and F denotes a Faraday constant). 
On line 3 of claim 4, the phrase “a flow rate Q of solution entering the main microchannel” should be changed to -- a flow rate Q of solution entering the main microchannel of the material preconcentration device—so as to provide additional clarification. On line 5 of claim 4, the phrase “a cross sectional area A of a main microchannel” should be changed to – a cross sectional area A of the main microchannel—since the main microchannel has already been positively recited. 
It is suggested to rewrite claim 5 as follows:
--Claim 5.	The method of claim 1, wherein an equilibrium position of preconcentration of the analyte in the material preconcentration device is determined as a sum of advection caused by a flow of the analyte and electro-migration of the analyte caused by an electrophoretic mechanism, wherein the equilibrium position of the preconcentration of the analyte propagates in an inlet/outlet direction during preconcentration. –
	It is suggested to rewrite claim 6 as follows:
--Claim 6.	The method of claim 1, wherein the material preconcentration device comprises a main microchannel having an inlet at one end for supplying the analyte thereto, and an ion selective membrane provided on at least one surface of the main microchannel, and wherein, when an electric field is applied to the material preconcentration device, an ion
concentration polarization (ICP) phenomenon occurs in a part of the main microchannel adjacent
to the ion selective membrane which causes an ion depletion layer to be generated. –
	On line 1 of claim 7, the phrase “the ion-selective membrane” lacks antecedent basis since claim 7 depends from claim 5, and claim 5 does not positively recite an ion-selective membrane. In order for this phrase to have proper antecedent basis, claim 7 should depend from claim 6. 
Claim 8 is indefinite since the preamble recites a method of allowing an analyte to be preconcentrated and propagated in a material preconcentration device, but none of the steps of the method recite an action of propagating a preconcentrated analyte in a preconcentration device. Step (d) of claim 8 is indefinite since it is not clear what the recitation of the critical mobility calculated in step (b) being less than the absolute value of the electrophoretic mobility of the analyte means. Does this mean that the analyte is propagated in the material preconcentration device? The specification describes one embodiment of the invention as being a method to determine whether an equilibrium position of preconcentration of an analyte to be preconcentrated in a material preconcentration device propagates in the device, not a method of allowing an analyte to be preconcentrated and propagated in a material preconcentration device. Therefore, it is suggested to rewrite claim 8 as follows:
--Claim 8.	A method of determining whether an equilibrium position of preconcentration of an analyte to be preconcentrated in a material preconcentration device propagates in the device, the method comprising:
(a) establishing a critical mobility model that determines whether a mechanism for
advection or electro-migration is dominant during preconcentration of the analyte in the device  based on a comparison of an absolute value of an electrophoretic mobility of the analyte with a critical mobility of the analyte;
(b) calculating a critical mobility of the analyte by applying a parameter value to the critical mobility model, wherein the parameter value comprises an operating condition of the
material preconcentration device;
(c) inputting an analyte to the material preconcentration device;  
(d) operating the material preconcentration device to preconcentrate the analyte; and
(e ) determining that an equilibrium position of preconcentration of the preconcentrated analyte propagates in the device when the critical mobility calculated in step (b) is less than the absolute value of the electrophoretic mobility of the analyte.  –
On lines 6-7 of claim 9, the phrase “the main microchannel” lacks antecedent basis. It is suggested to rewrite lines 6-10 of claim 9 as follows: --diffusion coefficient of an electrolyte, Q denotes a flow rate of solution entering a main microchannel of the material preconcentration device, I denotes an ion current, A denotes a cross-sectional area of the main microchannel of the material preconcentration device, L denotes a length of the main microchannel, co denotes a bulk concentration of the electrolyte, z denotes an ion valence of the analyte, and F denotes a Faraday constant). 
On line 1 of claim 10, there is a typographical error in the phrase “wherein wherein”.
On line 3 of claim 11, the phrase “a flow rate Q of solution entering the main microchannel” should be changed to -- a flow rate Q of solution entering the main microchannel of the material preconcentration device—so as to provide additional clarification. On line 5 of claim 4, the phrase “a cross sectional area A of a main microchannel” should be changed to – a cross sectional area A of the main microchannel—since the main microchannel has already been positively recited. 
It is suggested to rewrite claim 12 as follows:
--Claim 12.	The method of claim 8, wherein the equilibrium position of preconcentration of the analyte in the material preconcentration device is determined as a sum of advection caused by a flow of the analyte and electro-migration of the analyte caused by an electrophoretic mechanism, wherein the equilibrium position of the preconcentration of the analyte propagates in an inlet/outlet direction during preconcentration. –
It is suggested to rewrite claim 13 as follows:
--Claim 13.	The method of claim 8, wherein the material preconcentration device comprises a main microchannel having an inlet at one end for supplying the analyte thereto, and an ion selective membrane provided on at least one surface of the main microchannel, and wherein, when an electric field is applied to the material preconcentration device, an ion
concentration polarization (ICP) phenomenon occurs in a part of the main microchannel adjacent
to the ion selective membrane which causes an ion depletion layer to be generated. –
On lines 1-2 of claim 14, the phrase “the ion-selective membrane” lacks antecedent basis since claim14 depends from claim 12, and claim 12 does not positively recite an ion-selective membrane. In order for this phrase to have proper antecedent basis, claim 14 should depend from claim 13. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method of determining whether a preconcentrated analyte is stacked at a certain position in a material preconcentration device or determining whether an equilibrium position of preconcentration of an analyte to be preconcentrated in a material preconcentration device propagates in the device comprising the steps of establishing a critical mobility model that determines whether a mechanism for
advection or electro-migration is dominant during preconcentration of the analyte in the device  based on a comparison of an absolute value of an electrophoretic mobility of the analyte with a critical mobility of the analyte, calculating a critical mobility of the analyte by applying a parameter value to the critical mobility model, wherein the parameter value comprises an operating condition of the material preconcentration device, inputting an analyte to the material preconcentration device, operating the material preconcentration device to preconcentrate the analyte, and determining that the preconcentrated analyte is stacked at a certain position in the device when the critical mobility calculated in step (b) is greater than the absolute value of the electrophoretic mobility of the analyte or determining that an equilibrium position of preconcentration of the preconcentrated analyte propagates in the device when the critical mobility calculated in step (b) is less than the absolute value of the electrophoretic mobility of the analyte.
Claims 2-7 and 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
The previous rejections of the claims under 35 USC 112(b) made in the last Office action mailed on June 6, 2022 have been withdrawn in view of the amendments made to the claims. However, the amended claims are now rejected under 35 USC 112(b) for new reasons as set forth above and as necessitated by the amendments made to the claims. The previous rejection of the claims under 35 USC 101 made in the last Office action has also been withdrawn in view of the amendments made to the claims 
As noted above, the claims would be allowable if rewritten to overcome the rejections under 35 USC 112(b) made in paragraph no. 4, and to incorporate the suggested changes made in paragraph no. 4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 6, 2022